Case 4:17-cv-00450-ALM Document 383-1 Filed 05/09/19 Page 1 of 2 PageID #: 14300




                                        Performance Pulsation Control, Inc.
                                            3309 Essex Drive, Suite 200
                                             Richardson, Texas 75082


                                                                        May 9, 2019

    The Honorable Judge Mazzant
    Paul Brown United States Courthouse
    101 East Pecan Street
    Judge's Chambers
    Sherman, TX 75090


    Dear Judge Mazzant:

    I write this letter to you personally and on behalf of Performance Pulsation Control, Inc. (PPC) . It is my
    hope that you, and perhaps others, who read this letter will be positively impacted in their faith and in
    their personal relationship with God.

    PPC is a plaintiff in a lawsuit against former employees. The facts are set forth in the court's file. For the
    reasons in this letter, I have authorized PPC to dismiss the lawsuit with prejudice. My decision is not an
    admission that PPC has done anything wrong in pursuing this lawsuit, or that the former employees and
    their company would prevail. Rather, I am confident that we will prevail at trial and that the former
    employees will be held fully accountable by a jury of our peers.

    Rather, based on a revelation which occurred to me at a Journey of Generosity ("JoG") event this past
    Saturday; I received a clear message from God to be generous in the lawsuit, followed by a second
    message to me to forgive and leave the former employees in God's hands. God was challenging me.

    The previous Friday night at the JoG workshop, we were given homework from our leaders to read through
    and pray about 30 questions listed in our course materials. One of the questions asked, "Are you willing
    to give up or accept anything God asks of you?" Reflecting back on that question, I'm sure God was setting
    me up for the message I received the next day.

    Over my life, I have attempted to be obedient to God, and to have faith and trust in him. My trust in him
    has guided me in my most important decisions. This decision however seemed different. I struggled and
    wrestled with what God had told me. Was I really willing to give up anything he asks of me?

    After receiving God's message and on Monday of this week, I consulted with my C12 (a Christian
    leadership peer group) Leader, Tom Hawes, and PPC's general manager, Gary Brown and shared with
    them my testimony and revelation. I also had confidential communications with John Palter, the attorney
    responsible for the prosecution of the lawsuit. I gave the matter serious consideration and prayer over
    the next 2 days. Simply put, nothing said by them, or asked of me changed my feelings, and thoughts
    about what God had told me to do, and about what he had asked me to give up in obedience to him . I
    then discussed this with my wife. She was shocked, of course. I told her I was also shocked when God told
    me about what he wanted me to do. She came to the conclusion that if God was telling me to forgive and
    leave it to God's hands, that is what we must do.
                                                                                                   EXHIBIT

                                                                                            I A
Case 4:17-cv-00450-ALM Document 383-1 Filed 05/09/19 Page 2 of 2 PageID #: 14301




     After considering and weighing all of these conversations, and continuing to pray and think about the
     revelation, nothing has dissuaded from my firm belief that God has spoken to me and told me what he is
     asking me to do. I love the Lord. He has repeatedly shown up in my life and has helped me in so many
     ways. I must be faithful and obedient to him and trust him in his plan for me, for PPC, for the former
     employees, and for their family. Whatever they choose to do with my decision to follow God's command
     to be generous toward them, I don't know. My hope and prayer is this decision will have some positive
     effect in their relationship with God .

     I don't why God picked this time to reveal this to me through the JoG. I certainly mean no disrespect to
     you and the court . Thank you for your time and stewarding the case .

     I am available to meet with you or with them to answer any questions and to listen to your comments .
